Defendant, by warrant, was charged with the violation of the N.C. Real Estate License Act (chapter 292, Public Laws of N.C. 1937). From a conviction in the recorder's court of the city of Charlotte, he appealed to the Superior Court. Upon the return of the jury therein with a verdict of guilty, defendant moved in arrest of judgment on the ground that said N.C. Real Estate License Act is unconstitutional. The judge below allowed the motion and entered an order arresting judgment to which the State excepted, assigned error and appealed to the Supreme Court. The State is permitted to appeal "upon arrest of judgment." C. S., 4649 (4).
The present action is similar to that of S. v. Dixon, ante, 161. The principles set forth in that case are applicable to the present one.
For the reasons given, in that case, the judgment of the court is
Affirmed.
SCHENCK, DEVIN, and SEAWELL, JJ., dissent.